Citation Nr: 0924208	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to 
May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2007.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it were essential for a full and fair 
adjudication of his claims.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A review of the claims file reveals that the Veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the Veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

The Veteran's service-connected left distal fibula fracture 
residuals have been evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Under that diagnostic code, malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  

The Veteran's service treatment records indicate that x-rays 
taken in March 1971 which showed cortical irregularity in 
distal fibula combined with the Veteran's medical history 
suggested a stress fracture.  In October 1971 the Veteran was 
still having occasional pain of the left distal fibula above 
the ankle.

The Board remanded the issue on appeal in June 2007 so that 
the Veteran could be scheduled for a VA orthopedic 
examination to determine the severity of his service-
connected residuals of a left fibula fracture.  In September 
2008, the Veteran underwent such an examination, and although 
range of motion findings were noted for the Veteran's left 
knee, no range of motion findings were noted for the 
Veteran's left ankle.  X-rays in September 2008 of the left 
leg demonstrated dense and focal, old healed periosteal 
reaction present in the posterolateral aspect of the proximal 
left tibia and some irregularity and focal thickening in the 
proximal left fibula noted to be residuals of remote and 
healed bony trauma.  

As determination of ankle disability is part of the 
diagnostic criteria under which the Veteran's service-
connected fibula disability is rated, the Board finds that 
the Veteran should be provided a new examination that 
addresses any ankle and knee disability that can be related 
to the fractured left fibula in service.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided with 
VCAA notice that is compliant with the 
current notice requirements for increased 
ratings as set forth in Vazquez, supra.  
Specifically the Veteran should be 
provided notice that he should submit 
evidence of not only a worsening or 
increase in severity of his condition, 
but also of the affect such worsening or 
increase in severity has had on his 
employment and daily life.  The Veteran 
should also be provided the relevant 
rating criteria under which his service-
connected left distal fibula fracture 
residuals are evaluated (38 C.F.R. § 
4.71a, Diagnostic Code 5262).

2.  The Veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of his service-connected left 
fibula disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner is requested to identify all 
manifestations of the service-connected 
left fibula disability and to render an 
opinion whether any manifestations are 
considered nonunion or malunion of the 
fibula, and if so, whether the Veteran 
demonstrates slight, moderate, or marked 
knee or ankle disability.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's left lower fibula 
impairment exhibits weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee or ankle is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




